OiliGiNAL                                              08/12/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0544


                                        PR 06-0544


IN RE PETITION OF MELISSA K.PETERS FOR
REINSTATEMENT TO ACTIVE STATUS IN THE                                       ORDER
BAR OF MONTANA


       Melissa K. Peters has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Peters was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Peters has provided a letter from the State Bar certifying that Peters has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Peters is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Melissa K. Peters for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Peters shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this       L day of August, 2021.



                                                                Chief Jus • e

                                                                         e ee___.

                                                        (4(/7---




                         An 1 2 2021
                       Bowen Greenwood
                              Suprema Court
                     Clerk of    Montana
                        State of
    /24
          Justices




2